DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued 35 U.S.C. § 112(b) rejection of claim 3 is withdrawn in view of Applicant’s remarks.

 	The Applicant’s arguments with respect to claims #1 and 9 in the reply filed on June 2, 2022 have been carefully considered, but are not persuasive and the previous provisional obviousness type non-statutory double patenting rejection with a secondary reference is maintained.

 	Applicant argues that co-pending Application No. 17/014,382, hereafter “the ‘382 Application”, and Kao et al. (U.S. Patent Publication No. 2021/0125973 A1), hereafter “Kao”, are directed to solving different problems and therefore a motivation, other than impermissible hindsight, to combine the teachings is lacking.  See Applicant’s Remarks dated June 2, 2022 at pp. 7-8.

 	The Examiner respectfully disagrees.  All claimed elements are taught in the prior art.  Combining the ‘382 Application and Kao would have provided predictable results to address the known problem of solder shorts as recognized by Kao.  Neither the ‘382 Application nor Kao teaches away from such a combination.  The ‘382 Application and Kao are analogous art as they are each directed to optical devices with packaging elements.

Provisional Obviousness Type Non-Statutory Double Patenting with a Secondary Reference
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 8 of the ‘382 Application, in view of Kao. 
This is a provisional non-statutory double patenting rejection.

Claims of the Instant Application 
Claims of the ‘382 Application
Claim 1: An optical coupling device, comprising:
a light receiving element including a first output terminal and a second output terminal;
a light emitting element provided on the light receiving element;
a first switching element including a first main terminal connected to the first output terminal, a first control terminal connected to the second output terminal, and a second main terminal;
a first electrode plate, an upper surface of the first electrode plate being connected to the second main terminal; and
a sealing member covering the light receiving element, the light emitting element, and the first switching element, a lower surface of the first electrode plate being exposed on a lower surface of the sealing member,
the lower surface of the first electrode plate and the lower surface of the sealing member forming a same plane.
Claim 1: An optical coupling device, comprising:
a light receiving element provided with a first output terminal and a second output terminal;
a light emitting element provided on the light receiving element;
a first switching element provided side by side on the light receiving element, a first main terminal and a control terminal being provided on an upper surface of the first switching element, a second main terminal being provided on a lower surface of the first switching element, the first main terminal being connected to the first output terminal, the control terminal being connected to the second output terminal; 
a first electrode plate, an upper surface of the first electrode plate being connected to the second main terminal; and
a sealing member covering the light receiving element, the light emitting element, and the first switching element, a lower surface of the first electrode plate being exposed on a lower surface of the sealing member.

However, the ‘382 Application does not teach the lower surface of the first electrode plate and the lower surface of the sealing member forming a same plane.

On the other hand, Kao teaches in FIG. 3 a lower surface of the first electrode plate 114c, 114d and the lower surface of the sealing member 30 forming a same plane.

One of ordinary skill in the art before the effective filing date would have recognized that the use of coplanar lower surfaces would yield the predictable result of improving assembling yield.  See Kao, ¶ [0049].

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the lower surfaces of the first electrode and the sealing member on a same plane as taught by Kao into the overall optical coupling device having a first electrode and sealing member as taught by the Instant Application.
Claim 9: wherein a metal member is not exposed on a side surface of the sealing member.
Claim 8: wherein a metal member is not exposed on a side surface of the sealing member.



No Prior Art Applied
 	No prior art rejection has been applied to claims 1-9.  Fujihara is the closest prior art but the record is clear that Fujihara also qualifies under the 102(b)(2)(A) and 102(b)(2)(C) exceptions because of shared inventors and a same assignee.  Thus, the Examiner declines to apply Fujihara in a 102(a)(2) rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829